Order, Supreme Court, New York County (Debra James, J.), entered on or about January 15, 2003, which denied the petition to annul the agency determination that had granted the intervenor owner’s request to modify petitioners’ use of certain storage space not contiguous with their apartments by substituting equivalent space elsewhere in the building, unanimously affirmed, without costs.
There was evidence to support the finding that the use of three rooms on the tenth floor for storage, by these sixth-floor tenants, was clearly service-related, as opposed to residential in nature. The landlord’s relocation of petitioners’ storage area to a space with similar characteristics in the basement was an appropriate substitution of services (Rent Stabilization Code [9 NYCRR] § 2522.4 [e]). The agency’s approval of that substitution was not an irrational application of the Code (see Matter of Salvati v Eimicke, 72 NY2d 784, 791 [1988]). Concur—Nardelli, J.P., Tom, Mazzarelli and Ellerin, JJ.